            Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 1 of 8


                                                                                  filed
                                                                          'M CLERKS OFFICE-
                           AFFIDAVIT OF GEOFFREY M. HOWES

                                                                        "15 ''L5-6          8: ()|
         I, Geoffrey Howes, Special Agent, Homeland Security Investigati^p^ff
                                                                                 • r p;: 5.Mr-A
                                                                                        f.!nOo.
sworn, depose and state:

    1. I am a Special Agent with HSI, and have been so employed since October 2010. Prior to

my employment with HSI, I was employed as a Special Agent with the United States Department

of State, Diplomatic Security Service (DSS) for eleven years. I am currently assigned to the HSI

Boston High Intensity Drug Trafficking Area (HIDTA) Financial Task Force, which consists of

representatives from HSI, Massachusetts State Police, Boston Police Department, MBTA Police,

and the Bristol County Sheriffs Office. As a Special Agent with HSI, I am a law enforcement

officer of the United States within the definition of 18 U.S.C. § 2510(7), and am empowered by

law to conduct investigations and make arrests for offenses enumerated in 18 U.S.C. § 2516.

    2.    As an HSI Special Agent, I have written and/or participated in the execution of search

warrants resulting in the seizure of large quantities of controlled substances and paraphernalia

involved in the manufacturing and distribution of controlled substances. United States currency,

records of narcotics and monetary transactions, drug customer lists and other documents relating

to the manufacturing, transportation, ordering, purchasing and distribution of controlled

substances, as well as the collection, expenditure, accounting, transportation, and laundering of

drug proceeds. I have participated in the debriefing of defendants, informants, and witnesses who

had personal knowledge regarding large-scale narcotics trafficking and money laundering

organizations. I have participated in all aspects of drug investigations including conducting

surveillance, executing searches pursuant to court-ordered search warrants, and executing arrests.
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 2 of 8
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 3 of 8
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 4 of 8
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 5 of 8
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 6 of 8
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 7 of 8
Case 1:19-cr-10361-IT Document 1-2 Filed 08/05/19 Page 8 of 8
